DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-14, and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (US 2009/0299277; hereafter Kamen) in view of Georgi (US 3,756,456) and further in view of Anderson et al. (US 5,658,133, hereafter Anderson).
In regard to claim 1, Kamen discloses a wearable infusion pump assembly (see at least embodiment 500 for illustration) comprising: a reservoir (118) for receiving an infusible fluid; and a fluid delivery system configured to deliver the infusible fluid from the reservoir to an external infusion set (134), wherein the fluid delivery system 
As discussed above, Kamen discloses an optical volume sensing assembly but does not expressly at least one optical sensor assembly for sensing the starting position and ending position of the pump plunger distance of travel as is recited in claim 1.
Georgi discloses an analogous positive displacement pump (see col. 2, lines 15-32) comprising a reservoir (2), a pump plunger (5) including a piston (7), and at least one optical sensor assembly (8, 9 and the structure in Figure 4) attached to the pump plunger, wherein the optical sensor assembly translates movement of the pump plunger (starting and ending positions) into a programmable number that directly correlates to the amount of fluid that is dispensed from the exit (3) (see at least the abstract).  The optical sensor assembly provides for highly accurate control of the amount of fluid delivered (see the abstract).

In further regard to claim 1, the modified Kamen teaches a second valve assembly (610, 612) configured to selectively isolate the pump assembly from the external infusion set (see par. [0349]-[0352]) as is now recited in claim 1.  The combination fails to teach at least one optical sensor assembly for sensing the position of the second valve assembly as is now recited in claim 1.
Anderson discloses an analogous wearable infusion pump (10) comprising a valve assembly (122 and/or 124) for isolating a pump chamber (140) (see at least the abstract), wherein a valve optical sensor (415) is used to monitor the location of the inlet and outlet valves relative to their home and neutral positions (see col. 18, line 55- col. 19, line 45).  The position of the valves allows for proper operation of the pump and can be used in coordination with an optical sensor for measuring the position of the plunger (see col. 18, line 55- col. 19, line 45).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with the optical valve sensor assembly, as disclosed by Anderson, in order to provide a pump with valve assembly monitoring capabilities and/or plunger position coordination.  The proposed combination would ensure proper valve positions of second valve assembly (610, 612) during operation and/or allow for coordination with plunger (106a) to ensure proper delivery. 

In regard to claim 3, the combination further teaches comprising wherein the controller, based on the volume of fluid delivered, commands an actuator to actuate the pump plunger to a target position (the controller is always in control of the pump plunger and the location of the pump plunger corresponds to a particular amount of fluid delivered).
In regard to claim 6, the combination (see Kamen specifically) further teaches comprising a disposable housing assembly (504) including the reservoir (118) and a first portion of the fluid delivery system (any portion that comes in contact with the fluid delivered; see par. [0339]); and a reusable housing assembly (502) including a second portion of the fluid delivery system (see par. [0338]).
In regard to claim 7, the combination (see Kamen specifically) further teach wherein a first portion of the pump assembly is positioned within the disposable housing assembly, and a second portion of the pump assembly is positioned within the reusable housing assembly (see at least Figure 3 for an illustration; the reusable portion and the disposable portion are connected together to form the pump assembly).
In regard to claim 8, the combination (see Kamen specifically) further teach wherein a first portion of the first valve assembly is positioned within the disposable housing assembly, and a second portion of the first valve assembly is positioned within the reusable housing assembly (see at least Figure 20 for an illustration; the reusable 
In regard to claim 9, the combination (see Kamen specifically) further teach wherein a first portion of the second valve assembly is positioned within the disposable housing assembly, and a second portion of the second valve assembly is positioned within the reusable housing assembly (see at least Figure 20 for an illustration; the reusable portion and the disposable portion at each valve assembly 610, 612, 614 are connected together to form the pump assembly).
In regard to claim 10, the combination (see Kamen specifically) teach wherein the external infusion set (134) is a detachable external infusion set configured to releasably engage the fluid delivery system (see Figure 9).
In regard to claims 11-12, please see the rejection of claim 1. 
In regard to claim 13, please see the rejection of claim 2.
In regard to claim 14, please see the rejection of claim 3.
In regard to claim 17, please see the rejection of claim 6.
In regard to claim 18, please see the rejection of claim 7.
In regard to claim 19, please see the rejection of claim 8.
In regard to claim 20, please see the rejection of claim 9.
In regard to claim 21, please see the rejection of claim 10.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.

Furthermore, Anderson more directly teaches to measuring of the plunger position and valve positions with optical position sensors. See at least col. 18, line 55- col. 19, line 45.  Any potential narrowing of the claim language should account for the disclosure and teachings of Anderson as well.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783